DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 5, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitations "the installed" IDCC in line 3.  There is insufficient antecedent basis for this limitation in the claims.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lybrand et al. 2018/0287277 in view of Parrish 8708733. Regarding claim 16, Lybrand discloses a method for joining an Insulation Displacement Contact Compliant (IDCC) pin 100 and housing 200, comprising the steps of: aligning a lower section having a compliant retention feature 110 of the IDCC pin with a negative space  210 on the housing, and applying an insertion force to a flat surface 135 on an end of the IDCC pin, wherein the lower section having the compliant retention feature 110 of the IDCC pin first enters the negative space on the housing; then, applying the insertion force to the flat surface of the IDCC pin so that a barb section 125 of the IDCC pin engages the side walls of a lower portion of the negative space.  Lybrand is silent regarding applying the insertion force further to the flat surface of the IDCC pin so that a forward stop of the Insulation Displacement Contact Compliant pin comes into contact with a housing stop portion.   However, Parrish discloses an IDCC pin having a flat surface (at 250 fig.4b) in a housing 240, where applying an insertion force further to the flat surface of the IDCC pin so that a forward stop 252 of the Insulation Displacement Contact Compliant pin comes into contact with a housing stop portion 254. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of joining the IDCC pin and housing of Lybrand by applying an insertion force further to the flat surface of the IDCC pin so that a forward stop of the IDCC pin  comes into contact with a housing stop portion to limit the insertion depth as taught by Parrish. 
Regarding claim 17, LYBRAND further discloses comprising the step of joining a printed circuit board to the housing with the IDCC pin, wherein the step of joining the housing with the IDCC pin to the printed circuit board, comprises the steps of: aligning the IDCC pin to a hole in the printed circuit board, and applying a pressure to the housing, and applying the pressure to the housing so that a lower portion of the IDCC pin enters the hole in the printed circuit board.   
Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
applying the downward force to the wire as it contacts a strain relief on the housing which centers the wire relative to sides of a blade of the IDCC pin, and applying the downward force to the wire as it passes an overhang of the strain relief and maintains contact with the blade, in combination with the other limitations of the base claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833